In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 06-1552
JERRY BROWN,
                                                  Plaintiff-Appellant,
                                  v.

ILLINOIS DEPARTMENT OF NATURAL RESOURCES,
                                                 Defendant-Appellee.
                          ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
              No. 02 C 0398—John A. Nordberg, Judge.
                          ____________
      ARGUED JUNE 5, 2007—DECIDED AUGUST 27, 2007
                          ____________


 Before EASTERBROOK, Chief Judge, and MANION and
WOOD, Circuit Judges.
  MANION, Circuit Judge. Jerry Brown sued the Illinois
Department of Natural Resources, alleging that it vio-
lated Title VII by discriminating against him because of
his race by declining to promote him to a higher payroll
level, and retaliating against him for filing a discrimina-
tion complaint. The district court granted summary judg-
ment in favor of the Department. Brown appeals, and
we affirm.
2                                            No. 06-1552

                           I.
   Jerry Brown, who is black, is employed by the Illinois
Waste Management and Research Center (the “WMRC”) in
its Oak Brook, Illinois, office. The WMRC is one of four
subsections that comprise the Office of Scientific Re-
search and Analysis, which is a division of the Illinois
Department of Natural Resources (the “Department”). The
WMRC originally hired Brown in November 1994 as a
Manufacturing Process Engineer at the assistant profes-
sional scientist payroll level. Malcolm Boyle interviewed
Brown on behalf of the WMRC, and he recommended
that the WMRC hire Brown. Brown’s education includes
a bachelor of science degree in chemical engineering
from the University of Illinois and a master’s degree in
business administration from the University of Chicago.
Brown accepted the WMRC’s employment offer.
  The WMRC is governed by an eight-member, governor-
appointed Board of Natural Resources and Conservation
(the “Board”), which is chaired by the director of the
Department. The Board has a policy for promotion to
higher payroll levels that states that promotion “will be
based upon performance from visible and demonstrable
evidence that the individual has attained, and/or has
the potential to attain, competence and qualifications to
function at the promotion level.” The Board allows each
of the subsections, including the WMRC, to determine
specific guidelines for promotion and procedures for
assessment. Prior to 2002, the WMRC’s policy manual
provided that to be eligible for promotion, an employee
must successfully complete a probationary review peri-
od and receive above-average performance evaluations
during the performance review period, with a minimum of
one year of experience at the WMRC. Beginning in 2002,
No. 06-1552                                                3

the WMRC changed its policy manual to state that the
above-average performance evaluations should be attained
“preferably for two to three consecutive years,” and that
the employee should meet the education, years of experi-
ence, and time-in-grade requirements of the WMRC’s
promotion-track system. The WMRC’s policy manual
further provides that in order for a promotion to occur,
there must be an available position, a supervisor must
recommend an employee for promotion, and the promo-
tion must be approved by the WMRC’s director, the
Department’s director, and the Board. Under the WMRC’s
promotion guidelines, an employee’s educational degree
determines the length of time the employee needs to
serve in a particular payroll level before being eligible
for promotion. For instance, under the WMRC’s guide-
lines, to be eligible for promotion from the assistant
professional scientist payroll level to the associate profes-
sional scientist payroll level, an employee with a bachelor’s
degree should have five years time-in-grade, while an
employee with a master’s degree should have four
years time-in-grade. The WMRC’s manager of human
resources testified, however, that the WMRC’s promotion
guidelines do not prohibit a supervisor from nominating
an employee who does not satisfy the time-in-grade
criteria.
  Brown’s tenure with the WMRC was marked by mixed
performance reviews and criticism of the way in which he
interacted with coworkers and clients. Boyle, who was
Brown’s supervisor from May 1995 until April 2000,
prepared Brown’s performance evaluations during that
period. Brown’s May 1995 performance evaluation stated
that Brown’s performance was “good” overall, but Brown
needed to organize his work more efficiently, keep his
4                                               No. 06-1552

supervisor informed about his projects, and ask for help
and assistance when needed. Boyle’s April 1997 perfor-
mance evaluation of Brown stated that Brown had a good
attitude generally, but that he was “somewhat argumenta-
tive,” needed to work on punctuality, and needed to better
organize his workload. Brown’s April 1998 performance
evaluation described him as “defensive” and “insensitive
and abrasive when dealing with other WMRC staff.” That
evaluation also noted that while Brown was the leading
revenue generator for his office, he continued to have
problems arriving to work on time and meeting deadlines,
although his tardiness had improved.1 In September 1998,
Brown became eligible for promotion from the assistant
professional scientist payroll level to the associate profes-
sional scientist payroll level. Boyle testified that he did
not recommend Brown for promotion because he be-
lieved that Brown’s poor work performance, including
his tardiness, argumentative behavior, and late submis-
sion of reports and assignments, did not justify his promo-
tion.
  In his April 1999 performance evaluation of Brown, Boyle
stated that, despite Brown’s efforts to the contrary, he
still had conflicts with coworkers, clients and partners,
that he had difficulty with his communication skills, and
that he required more supervision than his position
warranted. In his written comments and responses to that
evaluation, Brown stated that he believed he worked
well with his coworkers and clients, and that he had
good communication skills. The WMRC’s clients who
worked with Brown also complained about his work


1
  While Brown regularly arrived late for work, he did work
late on the days that he did not arrive on time.
No. 06-1552                                               5

performance. One specific complaint occurred in July 1999,
when the WMRC received an e-mail from Warren Bu-
chanan of Chicago Manufacturing Center expressing
frustration over Brown’s refusal to provide project updates.
The e-mail also requested that the WMRC refrain from
assigning Brown to future Chicago Manufacturing Center
projects. While Brown contended that it was Buchanan
who failed to update his own employees about the project,
four other Chicago Manufacturing Center employees
complained to the WMRC about Brown’s work perfor-
mance and about Brown’s failure to keep them informed
about projects. Despite Brown’s eligibility, Boyle did not
recommend him for promotion in 1999, again based on his
continued performance deficiencies.
  Brown filed an internal grievance against the WMRC in
February 2000, alleging that Boyle and Timothy Lindsey,
the manager of the Department’s pollution prevention pro-
gram, discriminated against him by not recommending
him for promotion. One month later, the WMRC’s director,
George Vander Velde, responded to Brown’s grievance by
stating that the WMRC’s investigation did not yield any
evidence of discrimination. Brown’s April 2000 evaluation,
which Boyle conducted, contained more comments regard-
ing his poor communication skills and argumentative
behavior that hindered his work performance. In response,
Brown submitted written comments and responses disput-
ing that assessment. Three months later, in July 2000,
William Kern of Saporito Plating informed Lindsey that
Brown was not welcome at the Saporito plant because he
questioned Brown’s technical credibility and because
Brown argued with him. Boyle again did not recommend
Brown for promotion because he believed that Brown’s
performance issues had not improved.
6                                                 No. 06-1552

  Effective September 2000, the WMRC placed Brown on
probation for receiving an “I” grade on his last evaluation,
indicating that his performance need significant improve-
ment.2 At that same time, the WMRC also placed two
other employees on probation, both of whom are white
males. Brown passed his probationary period in March
2001. One of the white employees, however, initially
passed his probationary period, but the WMRC later
terminated his employment for poor work performance.
On October 24, 2000, after being placed on probation,
Brown filed his first charge with the Equal Employment
Opportunity Commission (“EEOC”) and the Illinois
Department of Human Rights (“IDHR”), alleging race
discrimination and retaliation.3 Three months later, on
January 30, 2001, Brown amended his EEOC and IDHR
charge to include an allegation that the WMRC denied him
a salary increase because of his probationary status.
  Beginning in April 2001, Lindsey performed Brown’s
performance evaluations. Brown’s April 2001 performance



2
  The WMRC had implemented its new probation system
approximately six months earlier, which stated that employees
who receive grades no higher than “I” on their performance
evaluations were to be placed on probation. Boyle gave
Brown an “I” grade on his April 2000 review, but Boyle testified
that he was unaware that the “I” grade would trigger probation.
3
  In his October 24, 2000, EEOC charge, Brown falsely stated
that “[d]uring my employment my performance was always
rated as meeting or exceeding expectations,” which is directly
contradicted by Brown’s April 2000 performance evaluation,
as well as his performance evaluation for earlier years. He
repeated the same false statement in his January 30, 2001,
EEOC charge.
No. 06-1552                                              7

evaluation noted that his communication skills were
improving, but they still needed improvement, along with
his punctuality and need for excessive supervision. It
further stated that Brown needed to work on his attitude
towards supervision and that “he questions assignments
excessively and is argumentative when receiving direc-
tion.” Two months later, in June 2001, the WMRC received
another letter of complaint about Brown, this time from
Stephen Rundell, the president of Solvent Systems Inter-
national, Inc. Rundell’s letter stated that Brown had taken
an adversarial attitude toward him and that he was
unhappy with the manner in which Brown handled the
project at Solvent Systems, both in terms of performance
and professional conduct. Also, two other clients, James
Kiriases of Commonwealth Edison and Nora Saldevar of
Lawndale Association, complained to the WMRC about
Brown’s work performance.
  In addition to the complaint letters from clients, Brown
received five compliments from customers and manage-
ment between 1997 and 2002. These included a 1997 letter
from Scully Jones thanking Brown and others for a “job
well done,” and 1998 letter from Argonne National Lab
thanking Brown for participating in an Earth Day forum.
Additionally, in February 2000, Lindsey sent an e-mail to
Brown stating that Brown had a good idea on a particular
project, and in February 2002 Lindsey sent Brown an e-mail
stating that a particular proposal looked good.
  In October 2001, the EEOC issued to Brown a notice of
right to sue authorizing him to bring suit in federal court
under Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e, et seq. On January 17, 2002, Brown filed suit
against Illinois, the Department, and the WMRC, as well as
8                                                   No. 06-1552

Boyle and Lindsey individually,4 alleging race discrim-
ination and retaliation. While Brown’s lawsuit was pend-
ing, Raymond Ronda, the Oak Brook office’s then-opera-
tions manager, performed Brown’s April 2002 evaluation.
Ronda stated that Brown had begun arriving to work on
time, and that while his communication skills were im-
proving, he needed “to improve upon communication
with his supervisor when tasks fall behind schedule.” In
July 2002, Brown filed another EEOC and IDHR charge,
alleging race discrimination and retaliation in violation
of Title VII based on the WMRC’s September 2001 deci-
sion to promote Ronda, who is white, to operations man-
ager instead of Brown. On August 9, 2002, the EEOC issued
to Brown a notice of right to sue on his second charge,
and Brown amended his complaint to include those
allegations.
  The defendants moved for summary judgment, and the
district court granted their motion. Regarding Brown’s race
discrimination claim, the district court held that Brown
failed to establish a prima facie case of discrimination
because he did not identify any similarly situated individu-
als of a different race whom the WMRC treated more
favorably. The district court also held that there was no
evidence that the WMRC’s failure to promote Brown was



4
  In his second amended complaint, Brown withdrew his
claims against the individual defendants, and Brown’s appeal
only named as defendants-appellees the State of Illinois and
the Illinois Department of Natural Resources. At oral argu-
ment, however, counsel for Brown conceded that there had
never been any basis for suing the State of Illinois. Accordingly,
we removed the State of Illinois as a defendant-appellee in this
appeal.
No. 06-1552                                                9

a pretext for race discrimination, because the WMRC’s
consistent explanation for its decision was supported by
both the WMRC’s evaluations of Brown’s work perfor-
mance and outside complaints corroborating the nega-
tive comments in those evaluations. The district court
also rejected Brown’s retaliation claim, finding that, in
the absence of any additional direct evidence, a general
temporal proximity between his discrimination com-
plaints and the WMRC’s decision not to recommend him
for promotion was insufficient to create a genuine issue of
material fact. The district court found it unnecessary to
decide whether some of Brown’s claims were time-barred
for failing to file an EEOC charge within 300 days of the
complained-of actions. Brown appeals.


                             II.
  On appeal, Brown argues that the district court erred
in granting summary judgment to the Department on his
race discrimination and retaliation claims. We review a
district court’s grant of summary judgment de novo.
Merillat v. Metal Spinners, Inc., 470 F.3d 685, 690 (7th Cir.
2006) (citations omitted). In doing so, we construe all
facts and reasonable inferences in the light most favor-
able to the non-moving party. Healy v. City of Chicago,
450 F.3d 732, 738 (7th Cir. 2006) (citations omitted).
“Summary judgment is proper if ‘the pleadings, deposi-
tions, answers to interrogatories, and admissions on file,
together with the affidavits, if any, show that there is no
genuine issue as to any material fact and that the moving
party is entitled to a judgment as a matter of law.’ ” Id.
(quoting Fed. R. Civ. P. 56(c)).
  As a threshold matter, in light of the Supreme Court’s
recent decision in Ledbetter v. Goodyear Tire & Rubber
10                                                 No. 06-1552

Co., ___ U.S. ___, 127 S. Ct. 2162 (2007), which was issued
after the district court entered summary judgment in this
case, we must determine for which, if any, of his allega-
tions Brown timely filed EEOC charges. Ledbetter, 127 S. Ct.
at 2166-67 (stating that “if the employee does not submit
a timely EEOC charge, the employee may not challenge
that [unlawful employment] practice in court” (citing 42
U.S.C. § 2000e-5(f)(1))). In Ledbetter, the Court held that
each “discrete act” of discrimination, such as a “failure to
promote,” constitutes a separate, actionable unlawful
employment practice, which requires the employee to file
a timely EEOC charge. Id. at 2169 (“The EEOC charging
period is triggered when a discrete unlawful practice takes
place.”); see also Roney v. Ill. Dep’t of Transp., 474 F.3d 455,
460 (7th Cir. 2007) (stating that an “unlawful employment
practice includes various discrete acts such as . . . failure
to promote” (quotations and citations omitted)). The
Court thus rejected the so-called “serial” or “series”
violation approach, stating that “if an employer engages
in a series of acts each of which is intentionally discrim-
inatory, then a fresh violation takes place when each act is
committed.” Ledbetter, 127 S. Ct. at 2169 (emphasis added).
Accordingly, Brown is time-barred from filing suit under
Title VII for any “discrete act” about which he did not file
an EEOC charge within the 300-day EEOC charging
deadline.5 Id. at 2170-72 (citing 42 U.S.C. §§ 2000e-5(e)(1),


5
  “Title VII has its own requirements as to what claimants
must do before they can sue, but at least so far as the statutory
text is concerned, those requirements are limited to (1) filing
a charge with the Equal Employment Opportunity Commis-
sion within 180 days after the date of the complained-of employ-
ment action, in states that do not have an equal employment
                                                   (continued...)
No. 06-1552                                                      11

2000e-5(f)(1)). Brown filed his first EEOC charge on
October 24, 2000, and thus he is time-barred from filing suit
based on any “discrete act” that occurred prior to Decem-
ber 29, 1999. Because Brown has failed to present any
evidence that the WMRC’s decisions not to promote him in
1998 and 1999 occurred on or after December 29, 1999,6 his
claims based on those “discrete acts” are time-barred.
  Brown does, however, allege two claims of race discrimi-
nation that are not time-barred: (1) the WMRC’s decision
not to recommend him for promotion to the associate
professional scientist payroll level in late 2000 after the
WMRC placed Brown on probation; and (2) the WMRC’s
2001 decision to promote Ronda rather than Brown to
operations manager. An employee can support a Title VII
claim for failure to promote in one of two ways, either by
“directly show[ing] that racial discrimination motivated
the employment decision, or, as is more common, [by]
rely[ing] on the indirect, burden-shifting method set
forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792



5
   (...continued)
opportunity agency, and [as in this case] within 300 days in
states like Illinois that do, in which event the complainant
must file his complaint with that agency at least 60 days before
filing with the EEOC, and (2) waiting to sue until receiving
notification (the “right to sue” letter) from the Commission that
the Commission does not intend to sue.” Doe v. Oberweis Dairy,
456 F.3d 704, 708 (7th Cir. 2006) (citing 42 U.S.C.A. §§ 2000e-5(c),
(e), (f)(1)).
6
  The record indicates that the WMRC completed Brown’s
performance evaluations in April of 1998 and 1999, and the
employees that the WMRC did promote in 1998 and 1999
were promoted in September of those years.
12                                                No. 06-1552

(1973).” Sublett v. John Wiley & Sons, Inc., 463 F.3d 731, 736-
37 (7th Cir. 2006) (quotations and citations omitted). Brown
has not offered any evidence of direct racial discrimina-
tion, and thus he attempts to proceed under the burden-
shifting method. Under the indirect method, the employee
bears the initial burden of establishing a prima facie case
of race discrimination by showing that: (1) he is a member
of a protected group; (2) he was qualified for the position
sought; (3) he was rejected for the position; and (4) the
employee who was promoted was a member of a different
race and was not better qualified than he. Id. at 737 (citing
Johnson v. Nordstrom, Inc., 260 F.3d 727, 732 (7th Cir. 2001)).
If the employee is able to clear that hurdle, then “the
burden shifts to the [employer] to articulate a legitimate,
nondiscriminatory reason for [its] action, ‘which if be-
lieved by the trier of fact, would support a finding that
unlawful discrimination was not the cause of the employ-
ment action.’ ” Id. (quoting St. Mary’s Honor Ctr. v. Hicks,
509 U.S. 502, 507 (1993) (citations omitted)). If the em-
ployer articulates nondiscriminatory reasons for its
actions, then the employee “resumes h[is] original burden
of proof and must establish by a preponderance of the
evidence that the [employer’s] proffered reasons are
pretextual.” Id. (quoting Perdomo v. Browner, 67 F.3d 140,
144 (7th Cir. 1995)).
  In this case, Brown did not carry his burden of making
a prima facie showing for either of his actionable race
discrimination claims against the Department, because
none of the four white WMRC employees that he identifies
was similarly situated to him. See Wyninger v. New Ven-
ture Gear, Inc., 361 F.3d 965, 979 (7th Cir. 2004) (“To be
similarly situated to another employee, [the plaintiff] must
show that the employee is directly comparable in all
No. 06-1552                                                 13

material respects.”). For example, the first individual that
Brown cites is Clifford Jahp, a white WMRC employee
whom the WMRC promoted from the assistant professional
scientist payroll level to the associate professional scientist
payroll level in September 1998. While both Jahp and
Brown shared the same supervisor during that time, Jahp
did not share Brown’s negative performance evaluations
and client complaints. Jordan v. City of Gary, 396 F.3d 825,
834 (7th Cir. 2005) (stating that the plaintiff “must demon-
strate that [a coworker] occupied the same job level and
engaged in similar past misconduct, but as a result of his
misconduct he (unlike [the plaintiff]) was treated differ-
ently (i.e., more favorably) for no legitimate reason” (citing
Adams v. Wal-Mart Stores, Inc., 324 F.3d 935, 939-40 (7th Cir.
2003))). Brown argues in response that the WMRC violated
its promotion guidelines by recommending Jahp for
promotion, because Jahp was one year short of the time-in-
grade guidelines. His argument is unavailing because
Boyle testified that he was unaware that Jahp did not
meet the time-in-grade guidelines when he made his
promotion recommendation and the WMRC’s manager of
human relations testified that nothing in the WMRC’s
promotion guidelines prohibits a supervisor from recom-
mending an early promotion. Accordingly, Jahp was not
similarly situated to Brown for purposes of his action-
able claims against the Department.
   The next individual that Brown cites is Deborah Jacob-
son. On Boyle’s recommendation, the WMRC promoted
Jacobson, who is white, from the assistant support scien-
tist payroll grade to the assistant professional scientist
payroll grade in September 1998. While Brown may be
correct that Jacobson’s time-in-grade did not comply with
the WMRC’s promotion guidelines, he again glosses over
14                                                No. 06-1552

the fact that the WMRC never received complaints
about Jacobson’s work performance. Jacobson also was
promoted to a different, and lower-level, position than the
one that Brown sought. See id. (stating that to be similarly
situated the plaintiff and the other employee must have
occupied the same job level). Accordingly, Jacobson was
not similarly situated to Brown for purposes of his action-
able claims against the Department.
  Brown also contends that Kenneth Barnes was similarly
situated to him. On Lindsey’s recommendation, the WMRC
promoted Barnes, who is white, from the assistant profes-
sional scientist payroll level to the associate professional
scientist payroll level in September 2002. Like the other
proposed comparisons, and unlike Brown, Barnes was not
placed on probation as a result of unsatisfactory perfor-
mance evaluations, and he never received complaints
from the WMRC’s clients. The record, and Lindsey’s
testimony, indicates that Lindsey promoted Barnes because
of his performance and professionalism. Accordingly,
Barnes was not similarly situated to Brown for purposes
of his actionable claims against the Department.
  Finally, Brown points to Raymond Ronda as similarly
situated to him. In September 2001, during the time that
Brown was on probation for his unsatisfactory performance
evaluation, the WMRC promoted Ronda, who is white, to
the associate professional scientist payroll level when it
appointed him operations manager of the Oak Brook office,
a position that Brown apparently was seeking.7 While
Brown correctly notes that Ronda had not met the WMRC’s


7
  The operations manager position was open because Boyle
transferred to a different position after another, higher-level
employee left his employment with the WMRC.
No. 06-1552                                              15

promotion policy’s time-in-grade guidelines, the Depart-
ment points out that prior to joining the WMRC, Ronda
had accumulated thirty-four years of experience with the
Matsushita Microwave Oven Company, including twenty-
five years of supervisory experience. Additionally, dur-
ing his tenure there, Ronda served as its director of engi-
neering, its director of operations, and its general manager
of development engineering. In short, at the time that the
WMRC made its promotion decision, Ronda had far greater
experience, particularly, supervisory experience, than
Brown. See Fisher v. Wayne Dalton Corp., 139 F.3d 1137,
1141-42 (7th Cir. 1998) (finding discrimination did not
occur where an employee with more seniority was
passed over for a position because the less senior employee
had superior qualifications for the position). Further,
unlike Brown, Ronda had not received negative perfor-
mance evaluations or client complaints, and had not been
placed on probation. Jordan, 396 F.3d at 834 (finding
that the plaintiff and a coworker were not similarly situ-
ated because “[t]he record establishes that [the plaintiff]
had an extensive track record of repeated and ongoing
disciplinary problems prior to [the employer’s] decision
to appoint [the coworker] as supervisor, while [the
coworker] did not”). Accordingly, Ronda was not sim-
ilarly situated to Brown for purposes of the WMRC’s Sep-
tember 2001 promotion decision. Brown, therefore, failed
to make a prima facie showing that the WMRC’s decisions
not to promote him were based on race discrimination.
   Even if Brown could establish a prima facie case, the
Department still is entitled to summary judgment because
it presented a compelling nondiscriminatory explanation
for the WMRC’s decision not to promote Brown: his
unsatisfactory performance evaluations and client com-
16                                                No. 06-1552

plaints regarding his performance. Brown has not pro-
vided any evidence to show that the Department’s prof-
fered, nondiscriminatory reason was pretextual. See Sublett,
463 F.3d at 737 (stating that “[p]retext is a lie, specifically
a phony reason for some action”). “To show pretext,
‘a plaintiff must show that [(1)] the employer’s nondis-
criminatory reason was dishonest; and [(2)] the employer’s
true reason was based on a discriminatory intent.’ ” Perez
v. Illinois, 488 F.3d 773, 777 (7th Cir. 2007) (quoting EEOC
v. Target Corp., 460 F.3d 946, 960 (7th Cir. 2006) (citations
omitted)). If the plaintiff cannot offer any direct evidence
of pretext, then the plaintiff must prove pretext indirectly.
Id. (citations omitted). “With indirect evidence, the plaintiff
must show that the employer’s reason is not credible or
that the reason is factually baseless.” Id. at 777-78 (citations
omitted)). “ ‘[The plaintiff] must also provide evidence of
at least an inference that the real reason for [the adverse
employment action] was discriminatory.’ ” Id. (quoting
Jackson v. E.J. Brach Corp., 176 F.3d 971, 983 (7th Cir. 1999)
(citations omitted)).
  In this case, the record evinces that both Brown’s cowork-
ers at the WMRC and those clients with whom he worked
regarded his behavior and work performance as problem-
atic. Two different supervisors documented these problems
in performance evaluations and disgruntled clients echoed
these issues in multiple complaint letters to the WMRC
regarding Brown, including one that went as far as stat-
ing that Brown was not welcome at the client’s facility.
While Brown attempted to rebut his negative performance
review by offering his own, more positive self-assessments,
and he attempted to explain away the negative client
letters, we have frequently stated “ ’that a plaintiff’s own
opinions about [his] work performance or qualifications do
No. 06-1552                                                  17

not sufficiently cast doubt on the legitimacy of [his]
employer’s proffered reasons for its employment ac-
tions.’ ” Millbrook v. IBP, Inc., 280 F.3d 1169, 1181 (7th Cir.
2002) (quoting Ost v. W. Suburban Travelers Limousine, Inc.,
88 F.3d 435, 441 (7th Cir. 1996)). Accordingly, the district
court properly entered summary judgment for the Depart-
ment on Brown’s race discrimination claim.
  Brown also argues that the district court should not have
granted summary judgment for the Department on his
claim that the WMRC retaliated against him when he
complained about the WMRC’s alleged unlawful discrimi-
natory actions by placing him on probation, issuing
negative performance reviews for him, and continuing
to deny him a promotion to the associate professional
scientist payroll level. Because Brown filed his first dis-
crimination complaint after December 29, 1999, his retalia-
tion claim is not time-barred. Under the anti-retaliation
provision of Title VII, it is unlawful for an employer to
“discriminate against” an employee “because he has
opposed any practice made an unlawful employment
practice” by the statute or “because he has made a charge,
testified, assisted, or participated in” a Title VII “investiga-
tion, proceeding, or hearing.” Roney, 474 F.3d at 459
(quoting 42 U.S.C. § 2000e-3(a)). “A plaintiff may prove
retaliation by using either the direct method or the
indirect, burden-shifting method.” Tomanovich v. City of
Indianapolis, 457 F.3d 656, 662 (7th Cir. 2006) (quotations
and citations omitted). “Under the direct method, a
plaintiff must show that (1) he engaged in statutorily
protected activity; (2) he suffered an adverse action taken
by the employer; and (3) there was a causal connection
between the two.” Id. at 663 (quotations and citations
omitted). Alternatively, under the indirect approach, in
18                                                No. 06-1552

order to establish a prima facie case for retaliation the
employee “must show the following: (1) after filing a
charge [the employee] was subject to adverse employment
action; (2) at the time, [the employee] was performing
his job satisfactorily; and (3) no similarly situated em-
ployees who did not file a charge were subjected to an
adverse employment action.” Hudson v. Chicago Transit
Auth., 375 F.3d 552, 560 (7th Cir. 2004). “ ’If the plaintiff
establishes a prima facie case, the burden of production
shifts to the employer to present evidence of a non-discrim-
inatory reason for its employment action.’ ” Tomanovich,
457 F.3d at 663 (quoting Adusumilli v. City of Chicago, 164
F.3d 353, 362 (7th Cir. 1998)). Then, if the employer pres-
ents evidence of a non-discriminatory reason for its
employment action, “ ‘the burden shifts back to the plain-
tiff to demonstrate that the employer’s reason is pre-
textual.’ ” Id. (quoting Moser v. Ind. Dep’t of Corr., 406 F.3d
895, 903 (7th Cir. 2005)). “Under the indirect method of
proof, failure to satisfy any one element of the prima facie
case is fatal to an employee’s retaliation claim.” Sublett,
463 F.3d at 740 (quoting Hudson, 375 F.3d at 560). Brown
only asserts on appeal that he presented sufficient evid-
ence to avoid summary judgment under the direct method.
  In this case, Brown argues that the timing of his February
2000 filing of a discrimination complaint and the WMRC’s
subsequent, increasingly negative performance reviews,
which resulted in him being placed on probation and
denied promotion, are direct evidence of retaliation. Brown
does not contend, however, that the WMRC admitted a
retaliatory motive for its actions. Regarding his negative
performance reviews, Brown asserts that he received a
particularly harsh performance review in April 2000 after
he complained of discrimination two months earlier. He
No. 06-1552                                                19

thus asserts that the temporal proximity between his
complaint and his negative review evince the WMRC’s
retaliatory intent. However, as we have stated on many
occasions, “timing alone is insufficient to establish a
genuine issue of material fact to support a retaliation
claim.” Kampmier v. Emeritus Corp., 472 F.3d 930, 939 (7th
Cir. 2007). See also Wyninger, 361 F.3d at 981 (“[I]t is clear
that mere temporal proximity is not enough to establish a
genuine issue of material fact.”). While it may be true that
Brown’s performance evaluations were more negative
beginning in 2000, the record reflects that Brown had
received negative reviews and client complaints prior to
his first discrimination complaint. Brown’s argument that
the WMRC placed him on probation because of his dis-
crimination claim also is unavailing because the WMRC
instituted its probation policy prior to Brown’s first
discrimination complaint, and Boyle testified that he was
unaware that giving Brown an unsatisfactory, or “I,” grade
on his April 2000 review would result in probation.
Further, Boyle personally raised similar issues regarding
Brown’s work on the performance evaluations that he
submitted prior to Brown’s discrimination complaint, and
he had previously recommended that Brown not be
promoted both in 1998 and 1999. Brown also does not offer
evidence or even assert that his work performance im-
proved significantly between 1999 and 2000, such that it
would render invalid Boyle’s earlier negative performance
evaluations and rationale for declining to recommend
Brown for a promotion. The multiple client complaint
letters corroborate this view, and are in accord with the
negative comments on Brown’s April 2000 performance
evaluation (performed by Boyle) and his April 2001
performance evaluation (performed by Lindsey). In sum,
Brown does not offer any evidence of retaliation beyond
20                                             No. 06-1552

the mere temporal proximity between his discrimination
complaint and his continued string of negative perfor-
mance reviews, the resulting term of probation, and the
WMRC’s consistent decisions not to promote him. Accord-
ingly, Brown failed to show any direct evidence that the
WMRC retaliated against him based on his discrimination
complaints, and the district court properly entered sum-
mary judgment for the Department.


                           III.
    Based on the Supreme Court’s decision in Ledbetter, all
of Brown’s Title VII claims that were based on “discrete
acts” that occurred over 300 days prior to his first EEOC
charge are time-barred. For his non-time-barred Title VII
claims, Brown failed to make a prima facie showing
that the WMRC unlawfully discriminated against him by
refusing to promote him based on his race because he did
not present any evidence of similarly situated employees
of a different race whom the WMRC promoted and who
were not better qualified than Brown. He also failed to
offer any direct evidence that the WMRC retaliated against
him for filing a discrimination complaint, because evid-
ence of temporal proximity alone is insufficient to raise
an issue of material fact to support a retaliation claim.
Accordingly, the district court’s grant of summary judg-
ment to the Department is AFFIRMED.
No. 06-1552                                           21

A true Copy:
       Teste:

                      _____________________________
                      Clerk of the United States Court of
                        Appeals for the Seventh Circuit




                USCA-02-C-0072—8-27-07